*169MEMORANDUM
ADKINS, J.
It is conceded that plaintiff’s original injuries grew out of and occurred in the course of her employment, and that the first award of the Deputy Commissioner was proper.
It is also conceded that there was substantial evidence before the Deputy Commissioner to justify his second finding of suffering and disability on the part of Mrs. Bateman.
The real question is whether the later disability and suffering were caused by the original accident.. In my judgment there was substantial evidence before the Deputy Commissioner to support his affirmative finding on this point and therefore the motion to dismiss is granted.